DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  In Claim 13, line 3, --of-- should be inserted before “light sources”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claims 1 and 19, it is not clear what is meant by “wherein a size of the second light sources is greater than the a size of the first light sources.”  The language following this discusses the emission pattern – structured light and continuous area of light.  It is not clear whether “size” is being used to limit a physical characteristic of each of the light sources or a functional/performance limitation.  It is noted that Figure 9 shows light sources of different physical size 321 and 323, respectively.  Is the claim intent/language intended to have the independent claims drawn to only this embodiment in Figure 9?  This limitation is confusing and unclear. 
	In Claim 17, it is not clear what measurement is indicated by a pitch P in the second direction.
Claim 17 recites the limitation "the second direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over XU CN 108332082 in view of Rossi et al 9,273,846.
Regarding Claims 1 and 19, Xu shows in Figure 14, a lighting apparatus comprising a microlens array comprising microlenses 144, 145, a first array of light sources 142 and a second array of light sources 143, wherein a size of the second light sources 143 is greater than the size of the first light sources 142, such that the light sources 142 of the first array produce structured light and the light sources 143 of the second array produce continuous area light (see English translation and discussion of Fig. 14).  Xu fails to disclose the relationship of the pitch of the microlens array and wavelength and distance from the microlens array of the first light sources.  Rossi et al teaches that it is known in the art in Figure 1 to have a lighting apparatus which provides structured light emission which includes a microlens array L1 with a pitch spacing P1 and the light sources arranged a distance D1 from the microlens array which satisfies P2 = 2LD/N, wherein N is an integer with N ≥ 1 (see Abstract, Claim 1).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Xu to position the first light source relative to the microlens array a distance D with the microlens array having a pitch P in the same manner as taught by Rossi et al to optimize the structured light output to produce the desired illumination pattern for the lighting apparatus. 
Regarding Claim 2, Xu as modified by Rossi et al would provide for the first array of light sources having a pitch which is the same as the pitch of the microlens array (see Rossi et al, col. 5, lines 41-46).
Regarding Claims 3 and 4, the relationship of the second array of light sources relative to the pitch of the microlens array are considered a matter of design choice which optimum positioning would be determined through routine engineering and design testing in a predictable manner.  See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (2007).
	Regarding Claim 5, Xu discloses that the array of light sources 11 comprises vertical cavity surface laser emitters (VCSELs) (see English translation, page 4, first full paragraph).
	Regarding Claim 10, Xu discloses that the light source can be an LED (see English translation, bottom of page 3) and that the arrangement as shown in Figure 14 can comprises light sources having the same properties or light sources each having different properties.  It would have been obvious then to vary the arrays with different light sources with the second array being LEDs.
Regarding Claims 11 and 12, Xu as modified by Rossi et al shows that two arrays can be on different substrates but adjacent to each other (see Rossi et al, Fig. 15, shows two substrates adjacent but not in the same plane).
Regarding Claim 13, Xu shows in Figure 14, wherein the light sources of the second array 143 having an etendue which is greater than an etendue of the light sources of the first array 142.
	Regarding Claim 14, Xu shows in Figure 13, wherein the light sources of the second array have a divergence which is greater than a divergence of the light sources of the first array. 
	Regarding Claim 16, Xu as modified by Rossi provides for a plurality of light sources which can have the same wavelength or be of different wavelengths (see Rossi et al, col. 4, line 6).
	Regarding Claim 17, Xu as modified by Rossi would provide for the pitch of the microlens array as shown by Rossi.  To provide another parameter defining a pitch would have been obvious to one of ordinary skill in the art.
	Regarding Claim 18, Xu discloses a smartphone comprising the illumination device (see English translation, page 6, 4th para.).
	 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over XU CN 108332082 as modified by Rossi et al 9,273,846 as applied to claim 5 above, and further in view of Haitz WO 97/16679.
Regarding Claim 6, Xu fails to disclose the diameter of the light emitter.  Haitz teaches that it is known in the in the art to provide a light emitter with a diameter of 10 microns or less (see page 2, 2nd para. under description).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Xu to use a VCSEL with a diameter of 10 microns or less in the same manner as taught by Haitz to provide better beam quality while conserving power output.  

Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over XU CN 108332082 as modified by Rossi et al 9,273,846 as applied to claims 1 and 5 above, and further in view of Khrushchev 2016/0327235.
Regarding Claims 7 and 15, Xu fails to show a diffuser/lens.  Khrushchev teaches that it is known in the art in Figure 1 to provide a modifier 3 between laser diodes 2 and a microlens 4 (modifier 3 is disclosed as being a collimation lens  - which will provide some degree of diffusion of the emitted light).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Xu to include a diffuser/lens in the same manner as taught by Khrushchev to provide for control and direction of the emitted light in the desired manner. 
Regarding Claims 8 and 9, Xu as modified by Khrushchev fails to shows microscopic scattering particles provided in the light transmission material or the dimension of diffusers.  It would have been obvious to one of ordinary skill in the art to vary the degree of light transmission through the use of scattering particles and size of the diffuser depending on the desired amount light transmission from the light sources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875